DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9/12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020, 09/17/2021 and 01/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0170475 to Niwata et al. in view of Chinese Patent Application Publication CN200920228711U (IDS 11/25/2020) Cheng et al.
With respect to claim 1, Niwata et al. teach a secondary battery, the secondary battery comprising: 
an electrode assembly comprising a positive electrode 21, a negative electrode 22, a separator 23 interposed between the positive electrode 21 and the negative electrode 22, a positive electrode tab 25 having one side connected to the positive electrode 21, and a negative electrode tab 26 having one side connected to the negative electrode 22; 
a cap assembly comprising a portion (a current interrupt device) connected to the bottom of a safety valve mechanism 15 configured to interrupt current when pressure in the secondary battery increases, the portion (the current interrupt device) being located at an upper part of the electrode assembly, a safety valve mechanism 15 (a safety vent) connected to an upper end of the portion (the current interrupt device), and a top cap 14 formed in an upwardly protruding shape, a lower surface of an outer circumferential surface of the top cap 14 being in contact with an upper surface of an outer circumferential surface of the safety valve mechanism 15 (the safety vent); and a battery case 11 configured to receive the electrode assembly and the cap assembly therein (Niwata et al.: Sections [0060]-[0062]; Fig. 2).

Niwata et al. do not specifically teach the battery has a multilayer battery case, wherein the battery case comprises an inner layer disposed adjacent to the electrode assembly and an outer layer made of a material that exhibits lower thermal conductivity than the inner layer, the inner layer and the outer layer being provided with a welding portion, at which only the predetermined regions of the inner layer and the outer layer are fixed by welding.
However, Cheng et al. teach a battery has a battery inner case and a battery outer case, the battery case comprises an inner case disposed adjacent to the electrode assembly and the inner layer and the outer layer being provided with a welding portion, at which only the predetermined regions of the inner layer and the outer layer are fixed by welding (Cheng et al.: Abstract; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Niwata et al. with the teaching above from Cheng et al. with the motivation of having a means such the battery case has can be normally operated under a higher, lower or extreme temperature environmental condition. 

With respect to claim 3, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. further teach the secondary battery, wherein the welding portion is spot welding, which is an obvious alternative to ultrasonic welding (Cheng et al.: Abstract).

With respect to claim 4, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. teach the secondary battery, wherein the welding portion is located at a lower surface of the battery case (Cheng et al.: Abstract; Fig. 1).

With respect to claim 5, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. teach the secondary battery, wherein the welding portion is formed in a circular band shape smaller than an inner diameter of the battery case (Cheng et al.: Abstract; Fig. 1).

With respect to claim 6, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. teach the secondary battery, wherein the welding portion is located at a side surface of the battery case (Cheng et al.: Abstract; Fig. 1).

With respect to claim 7, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. further teach the secondary battery, the welding portion is located at a side surface of the battery case or the lower surface of the battery case. It would have been obvious as of the effective filing dated of the claimed invention to have the welding portion is located at an upper surface of the battery case, since the particular rearrangement of welding portion was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

With respect to claim 8, with the teaching from Cheng et al., Niwata et al. do not teach, but Cheng et al. teach the secondary battery, wherein the welding portion is located at two or more of a lower surface, a side surface, and an upper surface of the battery case (Cheng et al.: Abstract; Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0170475 to Niwata et al. in view of Chinese Patent Application Publication CN200920228711U (IDS 11/25/2020) Cheng et al. in further view of US Patent 6,447,947 to Huq et al.
With respect to claim 1, Niwata et al. does not teach the secondary battery, wherein the inner layer is made of copper, and the outer layer is a nickel or nickel-plated steel sheet.
However, Huq et al. teach a battery with an anode casing can comprising an outer layer of Nickel and an inner layer of copper (Huq et al.: Column 9; Lines 46-59; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Niwata et al. with the teaching above from Huq et al. with the motivation of having a means such the nickel and copper are the common material for battery casing. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2022